DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image reader that generates a scan”, “inspector that inspects”, in claim 1, and “receiver that receives”, in claims 2 and 5-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 10-15, 18, 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own acknowledged prior art as described by their own BACKGROUND of the Invention as well as that which includes Japanese Patent 2011-112430 to Katsumi as cited therein within their Specification, and further in view of US PG Pub 2018/0260946 to Fan Jiang.



Regarding claim 1. Katsumi discloses an inspection device (Abstract, Fig. 1) comprising: 
an image reader (Fig. 1, line sensor camera 23) that generates a scan image by reading an image formed on a recording medium by an image former (Fig.1, printed matter 21) on a basis of a print job (“the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter”, Abstract; a repeatedly printed pattern of printed matter is understood by one of ordinary skill in the art to constitute a print job); 
an inspector that inspects an inspection target image formed on a storage medium, by comparing a scan image with a reference image, the scan image being generated by reading with the image reader the inspection target image formed on a recording medium by the image former on a basis of a first print job, the reference image being a reference in an inspection of the inspection target image (“The method for displaying the inspection result of the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter; a determination step of comparing the obtained image (inspection image) of the printed matter, with a preliminarily held reference image to determined the quality thereof; an image recording step for recording the inspection image and the reference image used in the comparison, in connection with each other in a case that a flaw, is determined as existing in the inspection image in the determination step”, Abstract); 
a storage that stores the reference image (Fig.1, image data storage unit 34); and a hardware processor that stores into the storage the reference image generated as the scan image (Fig.1 & Fig.2, image processing unit 27) by 
reading with the image reader an image formed on a recording medium by the image former on a basis of a second print job for generating the reference image (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped”, paragraphs 17 & 18), 

However, Fan Jiang, in the same area of image inspection processing, teaches a hardware processor that determines whether the reference image stored in the storage satisfies a predetermined condition when a data amount of the reference image stored in the storage becomes equal to or larger than a predetermined amount, and deletes the reference image determined to satisfy the predetermined condition from the storage (“the processor 13 manages the reference images stored in the storage 31 (e.g., the reference image queue 311) according to a First In First Out (FIFO) rule. Specifically, the processor 13 determines whether the number of the reference images stored in the storage 31 has reached a second threshold before adding a matched area into the storage 31 as a reference image. If the number of the reference images stored in the storage 31 has reached the second threshold (which means that the space of the storage 31 for storing the reference images is full), the processor 13 deletes the reference image (e.g., the reference image 302) that is added into the storage 31 earliest according to the FIFO rule”, paragraph 39).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsumi’s image inspection processing to include: a hardware processor that determines whether 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsumi’s image inspection processing by the teaching of Fan Jiang because of the following reasons: (a) update the reference images of the target object so as to obtain a more accurate image comparison result, (paragraph 8, Fan Jiang); and (b) to easily confirm whether or not an inspection image having a defect is a pseudo defect or a judgment error by storing and displaying the image, as provided at paragraph 5 of Katsumi.
Regarding claim 2. Katsumi discloses wherein the storage stores a plurality of the reference images, the inspection device further comprises 
a receiver that receives from a user a choice of the reference image to be used in an inspection of the inspection target image by the inspector, the choice of the reference image being made from the plurality of the reference images stored in the storage, and 
the inspector inspects the inspection target image, using the choice of the reference image received by the receiver (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).
Regarding claim 5. Katsumi discloses wherein, when the hardware processor 
executes a plurality of second print jobs in a sample output mode to generate a plurality of the reference images to be used in an inspection of the inspection target image formed by executing the first print job and 
store the plurality of the generated reference images into the storage, 
the hardware processor 

the predetermined condition includes a third condition that the reference image is not associated with the first print job (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).
Regarding claim 7. Katsumi discloses further comprising 
a receiver that receives from a user an instruction to delete the reference image used in an inspection of the inspection target image formed on a basis of the first print job after execution of the first print job, 
wherein the predetermined condition includes a fifth condition that the reference image has been used in an inspection in the executed first print job (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).
Regarding claim 10. Katsumi discloses a display that displays the reference image stored in the storage; and 
a receiver that receives from a user a choice of the reference image to be deleted from the reference image displayed on the display, 
wherein the predetermined condition includes an eighth condition that the reference image is the reference image of the choice received by the receiver job (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).Regarding claim 11. Katsumi discloses wherein the predetermined condition includes a ninth condition that, when a plurality of the second print jobs having different print settings is executed to generate a plurality of the reference images to be used in an inspection of the inspection target image formed by executing the first print job and store the plurality of the reference images into the storage, 
the reference image is the reference image generated through execution of the second print job having different print settings from print settings for the first print job (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).Regarding claim 12. Katsumi discloses wherein the hardware processor associates the first print job with the reference image and stores the first print job into the storage or a storage device other than the storage, and 
the predetermined condition includes a tenth condition that the reference image is the reference image associated with the first print job when updating is performed to change stored print settings for the first print job (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).Regarding claim 13. Katsumi discloses an image forming apparatus comprising: an image former that forms an image on a recording medium on a basis of a first print job; and 
the inspection device according to claim 1 (“FIG. 3 shows an example of a display screen.  The inspection target image (whole image) is displayed at the upper part of the screen.  After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen.  The image is displayed as a set at the latest defect image display position.  The display of these images is updated each time a defect occurs.  In addition, all the images generated by the button operation are displayed in order.  Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error.  If it is an unnecessary defect, the image can be deleted by the deletion function.  Moreover, since these images are saved, they can be confirmed after production.  These latest reference images, the latest defect images, and storage are performed until the inspection is stopped.  After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).
Regarding claim 14. Claim 14 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 15. Claim 15 is rejected for the same reasons and rational as provided above for claim 2..

Allowable Subject Matter
Claims 3-4, 6, 8-9 16-17, 19 and  21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672